UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1542


AMOS VAUGHN,

                Plaintiff – Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     David W. Daniel,
Magistrate Judge. (2:09-cv-00028-DAN)


Submitted:   January 28, 2011             Decided:   February 15, 2011


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amos Vaughn, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina; Mary Ellen
Russell, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Amos   Vaughn     appeals       the    magistrate       judge’s    order

granting the Commissioner’s motion for summary judgment in this

action challenging the denial of disability insurance benefits

and supplemental security income.                   We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                       Vaughn v. Astrue, No.

2:09-cv-00028-DAN (E.D.N.C. May 4, 2010).                    We deny the motion to

appoint   counsel      and    dispense    with       oral   argument    because      the

facts   and    legal   contentions       are    adequately      presented       in   the

materials     before    the    court     and   argument       would    not   aid     the

decisional process.

                                                                             AFFIRMED




                                          2